DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Mach fails to teach that the information provided for the UE from the first wireless network is “location information of one or more reference points.”  The Examiner respectfully disagrees.
As matter of fact, the Applicant fails to clearly define in claim language as to what is considered as “reference point”.  Due to an absence of an explicit definition of a term “reference point”, it is in the Examiner position to give the broadest reasonable interpretation of this term.  That is, the “reference point” is broadly and reasonably defined as information (i.e., reference point) that is attributed to, related to, or used in connection with something else.
Based on this definition, Mach discloses that the first wireless network provides information that allows the UE to determine its position.  This teaching of Mach is considered as “reference point” of claim language because this information of Mach is used, or in reference to determine whether the UE access to the second wireless network or not.  In other words, the information provided is used to determine the UE 
Therefore, the Examiner respectfully suggests the Applicant to amend claim language to clearly identify the term “reference points”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 11, 14-16, 19, 21, 24, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mach (US 2010/0124934).
Regarding claims 1, and 14, Mach discloses a network device, and a method of providing configuration of cell search information for a network device of a non-terrestrial network (NTN) having a serving cell on which a mobile device is allowed to camp, the method comprising: 
transmitting at least one location information of reference points for the configuration of cell search information for at least one mobile device (i.e., determining a position of a portable user equipment in step 410 of Fig. 4, and as described in paragraph 0065) to determine whether to perform cell search for cell reselection according to the configuration of cell search information (i.e., setting at least one operational condition of the portable user equipment for one or both of operating in or 
In addition, March also discloses a network device (i.e., NCE/MME/GW 14 as shown in Fig. 3A) includes a processor (i.e., controller 14A), a memory (i.e., a computer-readable memory medium embodied as a memory 14B that stores a program of computer instructions 14C as shown in Fig. 3A).
Regarding claim 3, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the location information of reference points is associated with at least one carrier frequency on which cell search is to be performed by the mobile device (i.e., frequency at which the UE sends cell measurement reports to the second wireless network in step 414, or measures neighbor cells in step 415 of Fig. 4, and as described in paragraph 0049).

Regarding claim 6, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the location information of reference points is applicable to cell search when performing cell reselection (paragraph 0045). 
Regarding claim 7, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the location information of reference points is applicable to cell search when performing connection resume (i.e., performing cell search when capable as described in paragraph 0024). 

Regarding claim 11, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the location information of reference points comprises at least one of a value of an assisted global navigation satellite system (AGNSS), a value of an assisted global positioning system (AGPS), or a value of the longitude and latitude associated with a geographic location (i.e., GPS as described in paragraphs 0038-0042). 

Regarding claim 15, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the processor is further configured to perform the following step: transmitting configuration of threshold values for the mobile device to determine whether to perform cell search according to the location information of reference points (paragraphs 0045-0046). 

Regarding claims 16, and 34, Mach discloses a mobile device, and a method of handling cell search for a mobile device, the mobile device being in an inactive mode or an idle mode served by a serving cell of a first network (i.e., portable user equipment is in idle mode as described in paragraph 0050), the method comprising: 
receiving configuration of cell search information comprising location information of reference points (i.e., determining a position of a portable user equipment in step 410 of Fig. 4, and as described in paragraph 0065); 
performing a cell search evaluation according to the configuration of cell search information (i.e., setting at least one operational condition of the portable user equipment for one or both of operating in or for accessing a second wireless network 
performing cell search of a second network according to the cell search evaluation (i.e., setting the operational condition includes limiting radio frequency bands in which to search for accessing the second wireless network based on the determined position in step 416, and as described in paragraph 0071). 
In addition, Mach also discloses a mobile device (i.e., UE 10 as shown in Fig. 3A) includes a processor (i.e., a controller 10A as described in paragraph 0053), a memory (i.e., a computer-readable memory medium embodied as a memory 10B that stores a program of computer instructions 10C as shown in Fig. 3A, and as described in paragraph 0053).

Regarding claim 19, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the location information of reference points further comprises at least one carrier frequency associated with the location information of reference points (i.e., frequency at which the UE sends cell measurement reports to the second wireless network in step 414, or measures neighbor cells in step 415 of Fig. 4, and as described in paragraph 0049). 
Regarding claim 21, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the first network is a non-terrestrial network (NTN) and the second network is a terrestrial network (TN) (i.e., NTN and TN as shown in step 411 of Fig. 4). 
Regarding claim 24, Mach discloses all limitations recited within claims as described above.  Mach also discloses wherein the cell search evaluation comprises: determining whether to perform cell search of the second network according to at least one carrier frequency associated with the location information of reference points (i.e., frequency at which the UE sends cell measurement reports to the second wireless network in step 414, or measures neighbor cells in step 415 of Fig. 4, and as described in paragraph 0049). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 8-10, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Matsuda et al. (hereinafter “Matsuda”, US 2021/0219228).
Regarding claim 2, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses wherein the location information of reference points is contained in 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 8, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses wherein the location information of reference points is associated with at least one radio access technology (RAT) (i.e., other RATs as described in paragraph 0129). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 9, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses configuring threshold values for the mobile device to perform cell search of a terrestrial network (TN) when the location information of reference points 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 10, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses configuring threshold values for the mobile device to stop performing cell search of a TN when the location information of reference points corresponding to the TN is determined by the mobile device to be not in a reachable distance of the mobile device (i.e., when the controller 55 has been unable to acquire the system information as described in paragraphs 00130-0133, and 0287). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 12, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 22, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses wherein the step of receiving the configuration of cell search information comprises: receiving the configuration of cell search information from the first network through system information (i.e. using SIB1 as described in paragraphs 0129-0132). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 
Claim 4-5, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Tesanovic et al. (hereinafter “Tesanovic”, US 2021/0315023).
Regarding claims 4, and 17, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Tesanovic discloses a method for handling collisions in wireless networks.  Tesanovic also discloses wherein the location information of reference points is commonly applicable to intra-frequency, inter-frequency, and inter radio access technologies (inter-RAT) cell search (i.e., associated with inter-frequency measurement report request as described in paragraphs 0087-0088). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support handover of a group of active users in NTNs. 

Regarding claims 5, and 18, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Tesanovic discloses a method for handling collisions in wireless networks.  Tesanovic also discloses wherein the location information of reference points is dedicated to intra-frequency, inter-frequency, or inter-RAT cell search (i.e., associated with inter-frequency measurement report request as described in paragraphs 0087-0088). 

The motivation/suggestion for doing so would have been to support handover of a group of active users in NTNs. 


Claim 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Chun et al. (hereinafter “Chun”, US 2019/0239147).
Regarding claim 13, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Chun discloses a method for connecting to network and user equipment.  Chun also discloses wherein the location information of reference points is associated with at least one public land mobile network (PLMN) identity of a PLMN operator that provides terrestrial network services corresponding to the location information of reference points (i.e., selecting a PMN of another operator as described in paragraph 0295). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 

Regarding claim 20, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Chun discloses a method for connecting to network and user equipment.  Chun also discloses wherein the location information of reference points is associated with at least one PLMN identity of at least one PLMN operator that provides network services of the second network (i.e., selecting a PMN of another operator as described in paragraph 0295). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Hwang et al. (hereinafter “Hwang”, US 2020/0045707).
Regarding claim 23, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Hwang discloses a method of transmitting and receiving downlink data channel in wireless communication system.  Hwang also discloses wherein the step of receiving the configuration of cell search information comprises: receiving the configuration of cell search configuration from the first network when the first network releases the connection with the mobile device (i.e., receiving block 
  Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to search and connect to a network for service. 

Claim 25, 27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Salim et al. (hereinafter “Salim”, US 2017/0181068).
Regarding claim 25, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Salim discloses a communication terminal and method or performing a cell search.  Salim also discloses wherein the cell search evaluation further comprises: determining whether to perform cell search of the second network according to the location information of reference points corresponding to the second network in a reachable distance of the mobile device (i.e., determining whether or not to search for cells based on position, and proximity sensor data, etc. as described in paragraphs 0090 and 0105). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prepare to originate a connection whenever the user desires. 

Regarding claim 27, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Salim discloses a communication terminal and method or performing a cell search.  Salim also discloses wherein the cell search evaluation further comprises: determining whether to stop performing cell search evaluation of the second network according to none of the location information of reference points corresponding to the second network is in a reachable distance of the mobile device (i.e., determining whether or not to search for cells based on position, and proximity sensor data, etc. as described in paragraphs 0090 and 0105). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prepare to originate a connection whenever the user desires. 

Regarding claim 29, Mach, and Salim disclose all limitations recited within claims as described above.  Mach also discloses after stopping performing cell search evaluation of the second network, start performing cell search evaluation of the second network according to the expiry of a timer (i.e., re-selection is based on timer as described in paragraph 0025). 

 Regarding claim 30, Mach, and Salim disclose all limitations recited within claims as described above.  Salim also discloses wherein the location information of 

Regarding claim 31, Mach, and Salim disclose all limitations recited within claims as described above.  Salim also discloses wherein the location information of reference points corresponding to the second network is determined to be in the reachable distance of the mobile device when a prediction time for the mobile device to access the second network is less than a value of time threshold (i.e., search duration as described in paragraphs 0090). 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Salim, and further in view of Chun.
Regarding claim 26, Mach, and Salim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chun discloses a method for connecting to network and user equipment.  Chun also discloses determining whether to perform cell search of the second network according to at least one PLMN identity associated with the location information of reference points (i.e., selecting a PMN of another operator as described in paragraph 0295). 

The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Salim, and further in view of Matsuda.
Regarding claim 28, Mach, and Salim disclose all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses after stopping performing cell search evaluation of the second network, start performing cell search evaluation of the second network when successfully acquiring system information from the first network (i.e., when the controller 55 has been able to acquire the system information as described in paragraphs 0130-0133 and 0287). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 




Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Li (US 2014/0051447).
Regarding claim 32, Mach discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Li discloses a method for radio resource control connection reestablishment.  Li also discloses wherein the configuration of cell search information is stored in the mobile device and received from a third network on which the mobile device is previously camped, and the method further comprises: determining whether the stored configuration of cell search information is valid, and applying the configuration of cell search information if the configuration of cell search information is valid (paragraph 0049). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly reestablish connections to use the cell. 


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Li, and further in view of Chun.
Regarding claim 33, Mach, and Li disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644